PER CURIAM.
This is an appeal of a partial final summary judgment in favor of the third party plaintiff, Robert Storer, and against the third party defendants, T.C. Miller, Inc. and Tanfield Miller. We find that there were issues of fact which precluded summary judgment and reverse. A question remains as to whether Storer and his attorney, De-Witt, unreasonably required the third party defendants to post a bond and thereby prevented them from assuming the defense of the case as required by the indemnification agreement.
REVERSED and REMANDED for further proceedings consistent herewith.
DOWNEY, WALDEN and STONE, JJ., concur.